Citation Nr: 1623110	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  13-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a right hip disorder. 


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 



ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a right ankle disability, right hip disability, and low back disability.  The current Agency of Original Jurisdiction (AOJ) is the RO in St. Petersburg, Florida.  

In April 2016, the Veteran testified at a Board Videoconference hearing in 
St. Petersburg, Florida, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing has been obtained.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 

The issue of service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of arthritis of the right ankle.  

2.  The Veteran injured his right ankle during basic training when he fell and twisted the ankle.  

3.  Symptoms of right ankle arthritis have been continuous since service separation.  

4.  The Veteran has a current diagnoses of degenerative lumbar disc disease and degenerative lumbar joint disease. 

5.  The degenerative lumbar disc disease and joint disease are causally related to the right ankle disability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for arthritis of the right ankle have been met.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative disc and joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for a right ankle disability and low back disability and remanding the issue of service connection for a right hip disability; therefore, no discussion of VA's duty to notify and to assist is necessary at this time.  

Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For a chronic disease, such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.

Service Connection for the Right Ankle Disability

The Veteran generally contends that the right ankle disability was caused by an in-service fall, and the symptoms of the right ankle pain have continued since service separation.  The Veteran testified at the April 2016 Board hearing and the October 2011 hearing before a decision review officer that a few days before the completion of basic training he slipped and twisted the right ankle.  The Veteran stated that the ankle swelled up, but that he tightened up his boot and continued, and never reported the injury because he did not want to repeat basic training.  The Veteran testified that, after the injury, the symptoms of ankle pain and weakness continued and that he would self-medicate by soaking the ankle in Epsom salts and wrapped it with an Ace bandage.  See April 2016 Board hearing and October 2011 DRO hearing.  Furthermore, at the April 2016 Board hearing, the Veteran's wife testified that, in the thirty years she has known her husband, he always had a bad right ankle, and that he had told her that he injured the right ankle at basic training.  

After review of the medical and lay evidence, the Board finds that the Veteran has a current diagnosis of arthritis of the right ankle.  On the May 2016 disability benefits questionnaire, the Veteran's treating doctor reported that the Veteran has a diagnosis of arthritis of the right ankle, as documented by imaging studies.  A July 2010 VA treatment record shows that the Veteran had degenerative changes of the right ankle.  Additionally, a May 2011 letter from the Veteran's treating chiropractor indicates that the Veteran has a diagnosis of chronic right ankle enthesopathy (the attachment of a tendon or ligament to a bone).  

Next, the Board finds that the weight of the evidence is at least in equipoise regarding whether the Veteran injured his right ankle while in service.  As stated above, the Veteran testified that he slipped and twisted the right ankle a few days before the end of basic training, and never reported the injury out of fear of having to repeat basic training.  In support, the Veteran has submitted a statement from a fellow service member who was in the same company as the Veteran, who wrote he remembered that during the last week of basic training the Veteran badly sprained the right ankle.  The service member also wrote that he advised the Veteran to go to sick bay, but the Veteran refused because he did not want to start basic training again.  The Veteran additionally provided a statement from his brother, who wrote that he remembered when the Veteran returned from basic training he was limping and complained of an ankle sprain.  

Review of service treatment records is silent for complaints of a right ankle sprain or strain.  Nonetheless, while the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Therefore, based on the Veteran's credible report of an in-service right ankle sprain, as well as the Veteran's brother's statement regarding the complaints of a right ankle sprain in service and the Veteran's friend's statement that he remembers the Veteran injuring his right ankle in service, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran sustained a right ankle injury in service. 

The Board next finds that the evidence is in equipoise on the question of whether symptoms of right ankle arthritis have been continuous since service separation.  As discussed above, the Veteran testified that after the initial ankle injury he continued to have pain and weakness in the right ankle, and he would self-medicate the ankle and wear a wrap on the ankle.  The Veteran's wife testified that, for as long as she has known the Veteran, he has had trouble with his ankle.  The Veteran's brother, in a June 2011 statement, and again in a March 2016 statement, wrote that since the initial ankle injury, the Veteran has always had a weakened ankle that has continued to nag him.  The Veteran's brother wrote that throughout the years, because of the ankle pain, the Veteran has been unable to participate in activities like jogging, bike riding, and sports, and that the Veteran's ankle would not support him on uneven ground.  

The Veteran additionally provided multiple statements from healthcare providers regarding the right ankle disability.  An August 2011 letter from the Veteran's massage therapist indicates that the Veteran has swelling and tenderness of the right ankle and that the Veteran reported to her that it began from an injury during boot camp.  The July 2010 VA treatment records indicate that the Veteran reported the ankle injury and symptoms began in service.  July 2010 and May 2011 letters from the Veteran's treating chiropractor, who has treated the Veteran since January 2008, advance that the Veteran reported injuring the right ankle during basic training.  

The Veteran has further provided a medical opinion from his treating physician, who opined that the right ankle disability is at least as likely as not caused by the  in-service injury to the right ankle, as the injury destabilized the ankle, causing pain, instability, and tendon tears.  There is no opinion to the contrary of record.  

Based on all the evidence, both medical and lay, the Board finds that the reports of continuous symptoms of ankle pain and weakness since service separation are sufficient to place in equipoise the question of whether the symptoms of right ankle arthritis were continuous since service separation.  For these reasons and resolving reasonable doubt in favor of the Veteran, the Board finds that, based on continuous post-service symptoms, presumptive service connection for right ankle arthritis is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection. 

Service Connection for the Low Back Disability

The Veteran generally contends that the low back disability is secondary to the right ankle disability because the right ankle disability alters the Veteran's gait, causing stress on the back.  See April 2016 Board hearing.  

Initially, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has current diagnoses of lumbar degenerative disc disease and lumbar degenerative joint disease.  Review of the July 2010 and May 2011 treating chiropractor's letters reveal that the Veteran has a diagnosis of lumbar degenerative disc and joint disease and mechanical lumbar spine syndrome.  

Resolving reasonable doubt in favor of the Veteran, the Board next finds that the current lumbar spine disabilities are causally related to the (now service-connected) right ankle sprain.  In the July 2010 and May 2011 letters, the Veteran's treating chiropractor opined that, given the Veteran's prior unremarkable medical history, the low back disability is an indirect result of the chronic right ankle sprain/strain, which requires the Veteran to alter the mechanics of his gait, placing increased stress on the back.  Furthermore, the Veteran's treating doctor assessed in a March 2016 letter that the right ankle disability affects his entire lower extremity, including the low back.  In the May 2016 disability benefits questionnaire, the treating doctor provided an addendum, and opined that the chronic ankle instability had led to the low back disability.  There are no opinions to the contrary of record.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the low back disability is related to the service-connected right ankle disability; thus, the criteria for service connection for the low back disability secondary to the right ankle disability have been met.  38 U.S.C.A. § 5107(b); 	 38 C.F.R. § 3.102.  As service connection is being granted on a secondary basis, all other theories of service connection have been rendered moot.  38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for a right ankle disability is granted. 

Service connection for a low back disability, as secondary to the right ankle disability, is granted.  


REMAND 

Service Connection for a Right Hip Disorder

The February 2013 statement of the case issued by the RO asserts that review of VA treatment records from July 21, 2010 shows mild degenerative changes of the right hip; however, after careful review of the claims file, the Board cannot find these records showing a diagnosis of right hip degenerative changes, but only the July 2010 VA treatment records diagnosing degenerative changes of the right ankle.  

Furthermore, review of the claims file reveals that the Veteran has not been afforded a VA examination to help assess the nature and etiology of the claimed right hip disorder.  A May 2011 letter from the Veteran's treating chiropractor indicates that the right hip symptoms are the result of the right ankle disability, as the right ankle disability causes an altered gait.  The treating chiropractor noted the Veteran endorses symptoms of low back pain radiating into the right buttock region, as well as intermittent moderate lateral and anterior right hip pain that feels like a "catch."  Additionally, the Veteran's treating doctor has provided two opinions relating the hip symptoms to the right ankle disability.  Therefore, as there is evidence of symptoms of a current right hip disorder and an indication that the right hip disorder is related to the service-connected disabilities of the right ankle or low back, a remand is necessary to obtain an examination to help diagnose a right hip disability and assess the etiology.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the issue of service connection for a right hip disorder is REMANDED for the following action: 

1.  Schedule a VA examination regarding the right hip.  The examiner should diagnose any disability of the right hip.  The examiner should offer the following opinions with supporting rationale:  

Is it at least as likely as not (50 percent probability or greater) that any diagnosis of right hip disability was caused by the service-connected right ankle disability, to include any altered gait?  

Is it at least as likely as not (50 percent probability or greater) that any diagnosis of right hip disability was chronically worsened in severity beyond a normal progression (aggravated) by the service-connected right ankle disability, to include any altered gait?  


Is it at least as likely as not (50 percent probability or greater) that any diagnosed right hip disability was caused by the service-connected low back disability?  

Is it at least as likely as not (50 percent probability or greater) that any diagnosed right hip disability was chronically worsened in severity beyond a normal progression (aggravated) by the service-connected low back disability?  

2.  Then, readjudicate the issue of service connection for a right hip disorder, as secondary to the service-connected right ankle or low back disabilities.  If the benefit on appeal remains denied, provide the Veteran and the representative a supplemental statement of the case (SSOC), and allow an appropriate period of time for response before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


